Case: 18-11501      Document: 00515147762         Page: 1    Date Filed: 10/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 18-11501                            FILED
                                  Summary Calendar                    October 7, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RUBEN JOE ISAAC,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-127-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Ruben Joe Isaac appeals his 224-month sentence
imposed following his guilty plea conviction for one count of possession with
intent to distribute 50 grams or more of methamphetamine. He contends that
his sentence is substantively unreasonable because the district court afforded
significant weight to and mischaracterized his criminal history while ignoring
the significant assistance he provided to law enforcement.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11501   Document: 00515147762     Page: 2   Date Filed: 10/07/2019


                                No. 18-11501

      Isaac’s substantive reasonableness challenge is unavailing. As a general
rule, we lack jurisdiction to consider a challenge to the extent of a U.S.S.G.
§ 5K1.1 departure. United States v. Malone, 828 F.3d 331, 341 (5th Cir. 2016).
“District courts have almost complete discretion to determine the extent of a
departure under § 5K1.1,” a so defendant may only appeal the extent of such a
departure only if it was imposed in violation of the law. United States v.
Hashimoto, 193 F.3d 840, 843 (5th Cir. 1999). Isaac has made no such showing.
      AFFIRMED.




                                      2